DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 12) in the reply filed on 12/28/2021 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carl Pellegrini on 1/10/2022.
The application has been amended as follows: 

[Claim 1] (Currently Amended) A control apparatus for controlling an Orbit
hardware including at least one processor and at least one memory; 
a changing unit implemented at least by the hardware and that sequentially changes a relative position between the radiator and a focal point of the transmitting-side reflecting mirror among a plurality of transmitting-side relative position candidates; 
a transmission control means for controlling the radiator to transmit an OAM known signal formed by one common OAM transmission mode at each of the plurality of transmitting-side relative position candidates; 
an acquisition unit implemented at least by the hardware and that acquires a feedback signal including information about a use transmitting-side relative position based on a reception quality of the OAM known signal transmitted under the control of the transmission control means; and 
an adjustment unit implemented at least by the hardware and that adjusts the relative position between the radiator and the focal point of the transmitting-side reflecting mirror to the use transmitting-side relative position indicated by the information included in the feedback signal.

[Claim 4] (Currently Amended) The control apparatus according to Claim 1, wherein 
the transmitting-side reflecting mirror includes a reflection member configured to electrically vary a position of the focal point, 
the changing unit is configured to change the relative position by executing control to electrically vary the position of the focal point, and 
the adjustment unit is configured to adjust the relative position by executing control to electrically vary the position of the focal point.

[Claims 6-11] (Cancelled)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “transmission control means for” in claim 1.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-5 and 12 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to the examiner’s amendments made above, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Byun et al. (US 2016/0315395), Yamamoto et al. (US 2015/0138018), Casciato et al. (US 2015/0091756), and the other cited references are all cited as teaching some elements of the claimed invention including an orbital angular momentum transmission apparatus, a radiator, an OAM radio signal, a transmitting-side reflecting mirror, hardware including at least one processor and at least one memory.  
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845